NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               VIRGINIA H. QUILON,
                 Claimant-Appellant

                           v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                      2019-1183
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 17-4199, Judge Coral Wong Pi-
etsch.
                ______________________

                 Decided: June 4, 2019
                ______________________

    VIRGINIA H. QUILON, San Fernando City, La Union,
Philippines, pro se.

    ANDREW W. LAMB, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN
MISHA PREHEIM; CHRISTINA LYNN GREGG, BRIAN D.
2                                            QUILON v. WILKIE




GRIFFIN, Office of General Counsel, United States Depart-
ment of Veterans Affairs, Washington, DC.
                  ______________________

        Before PROST, Chief Judge, BRYSON and REYNA,
                       Circuit Judges.
PER CURIAM.
     Virginia H. Quilon appeals the decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) affirming the decision of the Board of Veterans’ Ap-
peals (“Board”) that Ms. Quilon was not entitled to bene-
fits. See Quilon v. Wilkie, 2018 WL 3700202 (Vet. App.
Aug. 3, 2018). Because we conclude that the Veterans
Court properly held that it lacked jurisdiction over Ms.
Quilon’s claims for payment from the Filipino Veterans Eq-
uity Compensation Fund (“FVECF”) and for dependency
and indemnity compensation, we affirm-in-part. And be-
cause all other appealed issues extend beyond our own ju-
risdiction, we dismiss-in-part.
                              I
    This case concerns two intertwined claims by Ms. Qui-
lon. In November 2008, Ms. Quilon applied for nonservice-
connected pension benefits based on her service in the Phil-
ippines during World War II. Ms. Quilon states that she
was a member of the Women’s Auxiliary Service and per-
formed guerrilla service in support of the United States
Armed Forces. Ms. Quilon further states that she now suf-
fers from post-traumatic stress disorder. In February
2009, the Department of Veterans Affairs Regional Office
denied this claim due to a lack of evidence of qualifying mil-
itary service. S.A. 11. 1



    1   Citations to the record are to the Supplemental Ap-
pendix (“S.A.”) filed by the Secretary of Veterans Affairs.
QUILON v. WILKIE                                           3


    In March 2009, Ms. Quilon filed a separate claim for a
one-time FVECF payment. That claim was denied, as the
National Personnel Records Center could not confirm qual-
ifying service under either Ms. Quilon’s given name or her
alias Romualda Quilon. S.A. 11. This denial was affirmed
by the Board and, in turn, by the Veterans Court. S.A. 36–
40.
    In 2012, Ms. Quilon requested that the Regional Office
reopen both her pension claim and her FVECF claim to
consider new evidence, including paperwork purporting to
show her military serial number. The Board addressed
these requests together in November 2016. First, the
Board denied Ms. Quilon’s pension claim, concluding that
even if her serial number proved military service, guerrilla
service in the Philippines could not entitle her to non-
service-connected pension benefits as a matter of law. S.A.
14–16 (citing 38 U.S.C. § 107; 38 C.F.R. § 3.40 (enumerat-
ing benefits available to Philippines guerrillas, not includ-
ing nonservice-connected pension benefits)). Second, the
Board held that it did not have jurisdiction over Ms. Qui-
lon’s FVECF claim, as the Regional Office had never ad-
dressed the question of whether her serial number
constituted new and material evidence verifying her ser-
vice. Because that factfinding was relevant to the merits
of Ms. Quilon’s FVECF claim, the Board referred the issue
to the Regional Office for adjudication. S.A. 11–13.
    On appeal to the Veterans Court, Ms. Quilon argued
again that her service entitled her to a one-time payment
under the FVECF and to pension benefits, and raised a
new claim for dependency and indemnity compensation
(“DIC”) under 38 U.S.C. §§ 1310, 1318. Ms. Quilon also ob-
jected to the manner in which a personal interview was
conducted in February 2009 with respect to her pension
claim.
    The Veterans Court held that it did not have jurisdic-
tion over Ms. Quilon’s FVECF claim or her new DIC claim,
4                                            QUILON v. WILKIE




as they were not the subject of a final decision by the Board.
S.A. 5–6. It also affirmed the Board’s conclusion that, as a
matter of law, Ms. Quilon could not qualify for nonservice-
connected pension benefits even if she performed the ser-
vice she claimed. S.A. 6–7. Finally, the Veterans Court
found no error with Ms. Quilon’s personal interview. S.A.
7. Ms. Quilon appealed to this court.
                              II
     This court has limited jurisdiction to review decisions
of the Veterans Court. We may “review and decide any
challenge to the validity of any statute or regulation or any
interpretation thereof . . . and . . . interpret constitutional
and statutory provisions, to the extent presented and nec-
essary to a decision.” 38 U.S.C. § 7292(c). “Except to the
extent that a constitutional issue is presented, this court
may not review ‘a challenge to a factual determination,’ or
‘a challenge to a law or regulation as applied to the facts of
a particular case.’” Goodman v. Shulkin, 870 F.3d 1383,
1385 (Fed. Cir. 2017) (quoting 38 U.S.C. § 7292(d)(2)(A)–
(B)). We review the Veterans Court’s determination of its
own jurisdiction de novo. Maggitt v. West, 202 F.3d 1370,
1374 (Fed. Cir. 2000). By statute, the Veterans Court’s
“[r]eview . . . shall be on the record of proceedings before
the Secretary [of Veterans Affairs] and the Board.” 38
U.S.C. § 7252(b).
    The Veterans Court properly found that it did not have
jurisdiction to hear Ms. Quilon’s DIC and FVECF claims.
Ms. Quilon’s DIC claim was not presented or resolved in
the November 2016 Board decision that was before the Vet-
erans Court, or indeed in any other Board decision. The
Veterans Court has “no jurisdiction to consider” an issue
where “there was no Board decision . . . to review.” Ledford
v. West, 136 F.3d 776, 779 (Fed. Cir. 1998). Ms. Quilon’s
FVECF claim was also not resolved in the November 2016
Board decision. The Board found that it lacked jurisdiction
over the claim and referred the issue to the Regional Office
QUILON v. WILKIE                                            5


to determine in the first instance whether Ms. Quilon’s se-
rial number constituted new and material evidence that
could support her FVECF claim. S.A. 11–13. The Veterans
Court correctly concluded that because the Board referred
the claim to the Regional Office and did not rule on it, the
claim was not properly presented on appeal. See Kirkpat-
rick v. Nicholson, 417 F.3d 1361, 1365 (Fed. Cir. 2005) (af-
firming the Veterans Court’s lack of jurisdiction when issue
was remanded by Board). Therefore, we affirm the Veter-
ans Court’s conclusion that it lacked jurisdiction to hear
Ms. Quilon’s DIC and FVECF claims. 2
    Ms. Quilon’s remaining claims are outside of our juris-
diction to review. Ms. Quilon does not contend that her
claims present a constitutional issue. Appellant’s Br. 1.
Although Ms. Quilon does contend that her case involves
the validity or interpretation of a statute or regulation, her
argument challenges only factual findings. Id. at 1, 3. An
appellant’s “characterization of th[e] question” as statutory
interpretation cannot create jurisdiction where the chal-
lenge raises only factual issues. See Helfer v. West, 174
F.3d 1332, 1335 (Fed. Cir. 1999).
     Ms. Quilon contends the serial number she provided
definitively proves her military service and entitles her to
pension benefits. However, we lack jurisdiction to review
“[t]he evaluation and weighing of evidence and the drawing
of appropriate influences from it.” Bastien v. Shinseki, 599
F.3d 1301, 1305 (Fed. Cir. 2010). For the same reason, we
lack jurisdiction to review Ms. Quilon’s claim that her




    2   The record before us does not reflect developments
in Ms. Quilon’s FVECF claim since it was referred to the
Regional Office. We do not reach the merits of that claim,
and nothing in our decision would prevent Ms. Quilon from
further pursuing that claim.
6                                              QUILON v. WILKIE




personal interview with the agency was conducted improp-
erly. That determination is necessarily fact-based.
    Based on the foregoing, the Veterans Court’s decision
that it lacked jurisdiction over Ms. Quilon’s FVECF and
DIC claims is affirmed. Because we lack jurisdiction over
Ms. Quilon’s remaining claims, including her factual dis-
pute regarding her pension claim and her objection to her
personal interview, they are dismissed.
    AFFIRMED-IN-PART AND DISMISSED-IN-PART
                           COSTS
     The parties shall bear their own costs.